Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-12 and 16-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu, US PGPUB 2016/0093257 discloses as shown in fig. 5, operation 514 of example algorithm 500 determines the desired emitted brightness value by taking as input a brightness level 510, e.g., provided by a system, as well as the table of desired emitted brightness value or the function of desired emitted brightness value. The determined desired emitted brightness value 514 and determined configured emitted brightness value from lookup table 508 are taken as input at operation 516, which determines an actual emitted brightness from the configured emitted brightness values according to the desired emitted brightness value and selects a driving level corresponding to the determined actual emitted brightness value according to the lookup table 508 for the given brightness module (or the given brightness driver integrated circuit) and computes a gain for adjusting, e.g., darkening or brightening, an image content for display.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        1/15/2022